TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00098-CV


Appellant, Texas Commission on Environmental Quality// Cross-Appellant,
Environmental Defense, Inc.

v.

Appellees, Environmental Defense, Inc. and Sierra Club// Cross-Appellees,
Texas Commission on Environmental Quality, State Office of Administrative Hearings;
and Sandy Creek Energy Associates, L.P.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-06-003957, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		This is an interlocutory appeal from the trial court's order granting in part and denying
in part a plea to the jurisdiction filed by Appellant the Texas Commission on Environmental Quality. 
The TCEQ has now filed a motion to abate this appeal.  After reviewing the motion and the
responses thereto, we grant the motion and abate this appeal until June 29, 2007.  The TCEQ shall
file a status report to inform this Court of the status of this litigation on or before June 29, 2007.

						__________________________________________
						Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Henson
Abated
Filed:   April 13, 2007